UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: August 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Municipal bonds weathered a difficult environment to post positive results for the year ended August 31, 2008. Mortgage-related losses led to credit rating downgrades for municipal bond insurers. The ensuing credit concerns, along with an exodus of non-traditional municipal investors such as hedge funds, led to a sell-off in the municipal market in early 2008. However, municipal bonds enjoyed a recovery during the last six months of the period. Municipal bonds weathered a difficult environment to post positive results for the year ended August 31, 2008. Fund performance For the year ended August 31, 2008, John Hancock Tax-Free Bond Funds Class A, Class B and Class C shares posted total returns of 3.25%, 2.47% and 2.47%, respectively, at net asset value. By comparison, Morningstars muni national long fund category pro duced an average return of 1.89%, while the Lehman Brothers Municipal Bond Index returned 4.48%. The key behind the Funds outperformance of its Morningstar peer group average was its higher credit quality. With credit spreads  the difference between the yields of higher-and lower-quality bonds  widening significantly during the period, the portfolios emphasis on higher-quality securities enhanced results relative to its peer group. A steeper yield curve  which refers to a wider gap between short- and long-term municipal bond yields  also provided a lift to portfolio performance. Our notable exposure to the short-and intermediate-term segments of the municipal market, which typically outperform as the yield curve steepens, added value during the period. Bonds that finance essential services such as water and sewer were among the better performers in the portfolio for the 12-month period, along with education and general obligation bonds. The weakest performers were tobacco bonds, which suffered the most from the hedge-fund selling. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Free Bond Fund | Annual report A look at performance For the periods ended August 31, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) SEC 30-day yield (%) Inception Since Since as of Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception 8-31-08 A 1-5-90 1.41 3.43 3.39  1.41 18.38 39.56  4.04 B 12-31-91 2.46 3.27 3.25  2.46 17.44 37.66  3.48 C 4-1-99 1.49 3.61  3.13 1.49 19.41  33.64 3.48 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.03%, Class B  1.78%, Class C  1.78%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | Tax-Free Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Tax-Free Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 8-31-98 $13,766 $13,766 $16,094 C 2 4-1-99 13,364 13,364 15,662 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of August 31, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 Tax-Free Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2008, with the same investment held until August 31, 2008. Account value Ending value Expenses paid during on 3-1-08 on 8-31-08 period ended 8-31-08 1 Class A $1,000.00 $1,045.50 $5.09 Class B 1,000.00 1,041.60 8.93 Class C 1,000.00 1,041.60 8.98 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Tax-Free Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on March 1, 2008, with the same investment held until August 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 3-1-08 on 8-31-08 period ended 8-31-08 1 Class A $1,000.00 $1,020.20 $5.03 Class B 1,000.00 1,016.40 8.82 Class C 1,000.00 1,016.30 8.87 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.99%, 1.74%, and 1.75% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/366 (to reflect the one-half year period). 10 Tax-Free Bond Fund | Annual report Portfolio summary Top 10 holdings 1 Foothill/Eastern Transportation Corridor Agency, 1-1-19, Zero 4.4% Foothill/Eastern Transportation Corridor Agency, 1-1-16, 6.000% 4.2% Puerto Rico, Commonwealth of, 7-1-11, 8.173% 3.6% Madera, County of, 3-15-15, 6.500% 3.3% Alabama Pub. Sch. & College Auth., 12-1-15, 7.855% 2.4% San Bernardino, County of, 8-1-17, 5.500% 2.2% South Dakota Educational Enhancement Funding Corp., 6-1-32, 6.500% 2.2% San Joaquin Hills Transportation Corridor Agency, 1-15-17, Zero 2.2% Massachusetts, Commonwealth of, 12-1-24, 5.500% 2.0% Port Auth of New York & New Jersey, 10-1-19, 6.750% 2.0% Sector distribution General Obligation Bonds 7% Industrial development 3% Revenue Bonds Water & sewer 3% Transportation 17% Economic development 2% Health 10% Public facility 2% Electric 7% Special tax 2% Tobacco 6% Sales tax 1% Education 4% Correctional facilities 1% Pollution 3% Other 32% 1 As a percentage of net assets on August 31, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Free Bond Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 8-31-08 This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 101.48% (Cost $424,253,351) Alabama 2.44% Alabama Pub. Sch. & College Auth. Rev, Drivers Ser. 2403 (M)(P) 7.855% 12-01-15 AA $10,000 10,810,400 Arizona 2.01% Arizona Health Facilities Auth, Rev Ref Phoenix Memorial Hosp (G)(H) 8.200 06-01-21 D 2,150 44,268 Navajo County Industrial Development Auth, Rev Stone Container Corp Proj (G) 7.200 06-01-27 B 1,000 903,120 Phoenix Civic Improvement Corp District, Rev Conc Cap Apprec Civic Plaza Ser 2005B (Zero to 07-01-13 then 5.500%) (D) Zero 07-01-28 AA 1,000 818,770 Agricultural Improvement & Power District, Rev Salt River Proj Ser 2008A 5.000 01-01-33 AA 7,000 7,135,590 California 23.11% California State Kindergarten University, GO Unltd 5.125 04-01-23 A+ 1,400 1,430,954 GO Ref Daily Ser 2004A4 (V) 2.139 05-01-34 AA 900 900,000 Foothill/Eastern Transportation Corridor Agency, Rev Toll Rd Cap Apprec Sr Lien Ser 1995A Zero 01-01-19 AAA 30,000 19,343,400 Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB 5,000 1,751,050 Rev Toll Rd Sr Lien Ser 1995A 6.000 01-01-16 AAA 17,500 18,455,500 Madera, County of, Rev Cert of Part Valley Childrens Hosp (D) 6.500 03-15-15 AA 13,185 14,788,296 See notes to financial statements 12 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Millbrae, City of, Rev Magnolia of Millbrae Proj Ser 1997A (G) 7.375% 09-01-27 BB $1,750 $1,765,960 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 AA 4,000 4,197,440 San Bernardino, County of, Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-22 A+ 2,500 2,713,225 Rev Ref Cert of Part Med Ctr Fin Proj (D) 5.500 08-01-17 AA 9,130 9,958,182 San Diego Redevelopment Agency, Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 25 24,411 San Joaquin Hills Transportation Corridor Agency, Rev Toll Rd Conv Cap Apprec Ser 1997A (Zero to 1-15-07, then 5.650%) 5.650 01-15-17 BB 10,000 9,717,600 Rev Toll Rd Jr Lien Zero 01-01-10 AAA 6,250 6,055,938 Rev Toll Rd Sr Lien Zero 01-01-17 AAA 4,900 3,536,232 Rev Toll Rd Sr Lien Zero 01-01-20 AAA 2,000 1,212,860 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 4,174,150 Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A (D) 6.250 07-01-19 AA 2,000 2,354,880 Colorado 2.20% E-470 Public Highway Auth, Rev Cap Apprec Sr Ser 2000B Zero 09-01-34 BBB 7,000 1,094,170 Rev Cap Apprec Ser B1 (D) 5.500 09-01-24 AA 2,000 2,008,060 Northwest Parkway Public Highway Auth, Rev 1st Tier Sub Ser 2001D (G) 7.125 06-15-41 AA 2,900 3,268,358 Public Auth for Colorado Energy Nat Gas Rev 6.250 11-15-28 A 3,500 3,390,450 Delaware 0.71% Charter MAC Equity Issuer Trust, Preferred Tax Exemp Shares Ser A4-1 (S) 5.750 04-30-15 Aaa 3,000 3,167,400 Florida 5.34% Bonnet Creek Resort Community Development District, Rev Spec Assessment (G) 7.375 05-01-34 BB+ 1,500 1,518,315 Rev Spec Assessment (G) 7.250 05-01-18 BB+ 1,000 1,014,040 Capital Projects Finance Auth, Rev Student Hsg Cap Projs Ln Prog Ser 2001G (G) 9.125 10-01-11 BBB 900 940,815 Rev Student Hsg Cap Projs Ln Prog Ser 2000A (G) 7.850 08-15-31 AA 3,500 3,955,980 See notes to financial statements Annual report | Tax-Free Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Florida (continued) Capital Trust Agency, Rev Seminole Tribe Convention Ser 2003A 8.950% 10-01-33 AAA $3,000 $3,735,840 Crossings at Fleming Island Community Development, Rev Ref Spec Assessment Ser 2000C (G) 7.100 05-01-30 BBB 1,000 1,007,080 Florida Tpk. Auth. Rev., Ref. Dept. Transn. Ser. A 5.000 07-01-25 AA 1,000 1,036,120 Henando, County of, Rev Criminal Justice Complex (D)(G) 7.650 07-01-16 A2 500 601,560 Orange County School Board, Rev Ref Cert of Part Ser 1997A (D) Zero 08-01-13 A1 5,000 4,194,050 Orlando Urban Community Development District, Rev Spec Assessment Cap Imp Ser 2001A (G) 6.950 05-01-33 AA 2,500 2,765,750 Orlando Utilities Commission, Rev Ref Wtr & Elec Sys Sub Ser 1989D 6.750 10-01-17 AA 2,200 2,570,942 Stoneybrook West Community Development D, Rev Spec Assessment Ser 2000A (G) 7.000 05-01-32 BBB 310 334,360 Georgia 5.45% Atlanta, City of, Rev Tax Alloc Eastside Proj Ser 2005B (G) 5.600 01-01-30 BB+ 1,000 888,380 Georgia Municipal Electric Auth, Rev Preref Ser 1993Z (D) 5.500 01-01-20 A+ 150 167,303 Rev Preref Ser 1998Y (D) 6.500 01-01-17 AA 60 70,318 Rev Ref Pwr Ser 1993BB 5.700 01-01-19 A+ 1,000 1,112,730 Rev Ref Pwr Ser 1993C (D) 5.700 01-01-19 A+ 5,000 5,524,200 Refunded Ser. Y MBIA IBC BNY (D) 6.500 01-01-17 AA 145 170,123 Rev Ref Pwr Ser 1994EE (D) 7.250 01-01-24 AA 2,000 2,586,220 Rev Unref Bal Ser 1993Z (D) 5.500 01-01-20 A+ 5,690 6,151,914 Rev Ref Pwr Ser 1998Y (D) 6.500 01-01-17 AA 4,635 5,335,858 Monroe County Development Auth, Rev Ref Poll Control Oglethorpe Pwr Corp Scherer Ser 1992A 6.800 01-01-12 A 1,000 1,104,670 Municipal Elec Auth, Proj One Sub Ser A 5.250 01-01-21 A 1,000 1,056,750 Illinois 7.42% Chicago Board of Education, GO Unltd Cap App School Reform Ser 1999A (D) Zero 12-01-18 AA 5,440 3,429,702 GO Unltd Cap App City Colleges (D) Zero 01-01-16 AA 2,850 2,090,161 Chicago, City of, GO Tax Alloc Jr Pilsen Redev Ser 2004B (G) 6.750 06-01-22 BBB+ 3,000 3,121,830 See notes to financial statements 14 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Illinois (continued) Chicago Transit Authority Capital, Rev Fed Transit Admin Sect 5307-A (D) 5.250% 06-01-26 AAA $3,000 $3,142,050 Illinois Development Finance Auth, Rev Ref Commonwealth Edison Co Proj (D) 5.850 01-15-14 AA 3,000 3,290,790 Illinois Municipal Electric Agy, Pwr Supp Rev, Ser. A (D) 5.250 02-01-28 A+ 3,000 3,012,030 Kane County Community School District No 304, GO Unltd Cap Apprec Ser 2004A (D) Zero 01-01-17 AA 4,705 3,230,500 Lake County Community Unit School District No 24 GO Unltd Cap Apprec Millburn (D) Zero 01-01-22 A 2,440 1,214,388 Lake County Community Unit School District No 95 GO Unltd Cap Apprec Lake Zurich (D) Zero 12-01-18 AA 3,000 1,859,430 Metropolitan Pier & Exposition Auth, Rev Cap Apprec McCormick Proj Ser 1996A (D) Zero 12-15-16 AA 2,050 1,453,737 Round Lake Beach, Village of, Rev Spec Tax Lakewood Grove Spec Serv Area No 1 (G) 6.700 03-01-33 AA 1,000 1,150,570 Will County Community Unit School District No 365 GO Unltd Ref (D) Zero 11-01-21 AAA 5,780 3,078,544 GO Cap Apprec Comp Int Ser 1997B (D) Zero 11-01-14 AAA 3,510 2,795,294 Kansas 0.23% Burlington Environmental Auth, Rev Ref Kansas City Power & Light (D) 5.375 09-01-35 A 1,000 1,006,400 Kentucky 1.50% Kentucky Economic Development Finance Auth Arena Rev Louisville Arena (D) 6.000 12-01-33 AAA 1,000 1,019,110 Kentucky Economic Development Finance Auth, Rev Prefer Norton Healthcare Ser 2000C (D) 6.100 10-01-21 AA 1,770 2,045,058 Rev Unref Bond Balance Norton Ser 2000C (D) 6.100 10-01-21 AA 3,230 3,584,686 See notes to financial statements Annual report | Tax-Free Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Louisiana 0.45% Jefferson Parish Home Mortgage Auth, Rev Ref Single Family Mtg Ser 1999B 6.750% 06-01-30 Aaa $520 526,058 Louisiana Local Government Environmental, Rev Westlake Chemical Corp 6.750 11-01-32 BB+ 1,500 1,468,350 Maryland 0.93% Municipal Mortgage & Equity, LLC, Bond (S) 6.875 06-30-49 A3 4,000 4,098,680 Massachusetts 5.98% Massachusetts Bay Transportation Auth, Rev Ref Cap Apprec Ser 2007A2 Zero 07-01-26 AAA 13,595 5,365,675 Massachusetts, Commonwealth of, GO Unltd Ref Ser 2004C (D) 5.500 12-01-24 AA 8,000 9,043,600 Massachusetts Health & Educational Facilities Auth, Rev Preref Partners Health Care Ser 2001C 5.750 07-01-32 AAA 1,915 2,107,860 Rev Unref Partners Health Care Ser 2001C 5.750 07-01-32 AA 85 86,379 Rev Spec Oblig Dedicated Tax (D) 5.500 01-01-27 A 5,000 5,423,300 Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 AA 3,500 4,405,240 Massachusetts Water Pollution Abatement Trust, Rev Unref Bal Ser 1994A 6.375 02-01-15 AAA 75 75,268 Michigan 0.74% Detroit Michigan Water Supply System, Rev Ref Second Lien Ser C RMKT (D) 5.750 07-01-27 AAA 3,000 3,262,920 Minnesota 0.47% St. Cloud , City of, Rev Ref St Cloud Hosp Oblig Group Ser 2000A (D) 5.875 05-01-30 Aaa 2,000 2,089,260 Missouri 0.25% Fenton, City of, Rev Ref Tax Increment Imp Gravois Bluffs (G) 7.000 10-01-21 AAA 955 1,087,124 Nebraska 0.31% Omaha Public Power District, Rev Ref Elec Imp Ser 1992B (G) 6.200 02-01-17 AA 1,200 1,387,620 Nevada 0.01% Nevada, State of, GO Ltd Unref Bal Ser 1992A 6.750 07-01-09 AA+ 25 25,101 See notes to financial statements 16 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New Hampshire 0.74% New Hampshire Business Pollution Control Auth, Rev Ref Poll Control Pub Svc Co Prg Ser C (D) 5.450% 05-01-21 AA $2,000 1,999,100 New Hampshire Health & Education Facilities Auth, Rev Exeter Proj 6.000 10-01-24 A+ 1,250 1,293,087 New Jersey 3.07% New Jersey Economic Development Auth, Rev Ref Newark Airport Marriot Hotel 7.000 10-01-14 Ba1 2,000 2,008,800 New Jersey Health Care Facilities Financing Auth, Rev Care Institute Inc Cherry Hill Proj (G) 8.000 07-01-27 CCC 1,120 1,123,125 New Jersey Tobacco Settlement Financing Corp, Rev Preref Asset Backed Bond 6.750 06-01-39 AAA 5,000 5,867,800 Rev Preref Asset Backed Bond 6.250 06-01-43 AAA 4,000 4,605,840 New Mexico 0.45% Farmington, City of, Rev Ref Poll Control Tucson Elec Pwr Co Ser 1997A 6.950 10-01-20 BB+ 2,000 2,008,840 New York 8.69% New York City Industrial Development Agency, Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB+ 2,000 2,019,360 Rev Ref Terminal One Group Assn Proj 5.500 01-01-24 BBB+ 1,500 1,483,050 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AAA 365 394,058 Ser. F Sub. Ser. F-2 (V) 2.200 06-15-35 AAA 200 200,000 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AAA 375 401,936 New York City Transitional Finance Auth, Rev Ref Future Tax Sec Ser 2002A (Zero to 11-01-11 then 14.000%) (O) Zero 11-01-29 AAA 5,000 4,479,950 New York State Dormitory Auth, Rev Preref Ser 1990B 7.500 05-15-11 AA 160 170,075 Rev Unref Bal Ser 1990B 7.500 05-15-11 AA 145 162,027 New York State Dormitory Auth, Rev City Univ Sys Consol 2nd Generation Ser 1993A 5.750 07-01-09 AA 515 530,054 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA 1,000 1,110,490 See notes to financial statements Annual report | Tax-Free Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) New York State Housing Finance Agency, Rev Ref State Univ Constr Ser 1986A 8.000% 05-01-11 AAA $1,380 $1,489,020 New York Thruway Auth Second Gen Hwy & Brdg Rev, Ser A (D) 5.000 04-01-26 AA 5,000 5,169,050 New York Urban Dev Corp Rev, Ref Contract Ser. B 5.000 01-01-28 AA 3,000 3,030,000 Port Authority of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB 8,700 8,701,566 Triborough Bridge & Tunnel Auth, Rev Bond Ref Gen Purp 5.000 11-15-33 AA 3,000 3,043,590 Rev Ser 2006A 5.000 11-15-22 AA 3,545 3,724,944 Westchester Tobacco Asset Securitization Corp, Rev Asset Backed Bond. (Zero to 07-15-09, then 6.950%) Zero 07-15-39 AAA 2,000 2,395,520 Ohio 4.18% Buckeye Tobacco Settlement Financing Auth, Rev Asset Backed Sr Bond Ser 2007A2 5.875 06-01-30 BBB 2,000 1,732,080 Rev Asset Backed Sr Bond Ser 2007A2 5.125 06-01-24 BBB 5,825 5,320,730 Milford Exempt Village School District, GO Unltd (D) 5.500 12-01-30 Aaa 5,275 5,947,404 Ohio State Turnpike Commission, Rev Ref Ser A (D)(P) 5.500 02-15-20 AA 5,000 5,528,350 Oklahoma 0.43% Tulsa Municipal Airport Trust, Rev Ref Ser 2000A 7.750 06-01-35 B 2,000 1,891,040 Oregon 0.86% Clackamas County School District No. 12, GO Unltd Ser 2007B (Zero to 6/15/11, then 5.000%) (D) Zero 06-15-28 AAA 3,130 2,785,043 Western Generation Agency, Rev Wauna Cogeneration Proj Ser 2006B (G) 5.000 01-01-14 BBB 1,100 1,033,549 Pennsylvania 4.45% Allegheny County Hospital Development Auth, Rev Ref Health Sys West PA Ser 2007A 5.375 11-15-40 BB 3,500 2,442,895 Allegheny Country Industrial Development Auth, Rev Ref Environmental Imp 5.500 11-01-16 BB+ 2,500 2,530,950 See notes to financial statements 18 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Pennsylvania (continued) Allegheny County Redevelopment Auth, Rev Tax Alloc Pittsburgh Mills Proj (G) 5.600% 07-01-23 BB+ $1,000 $960,020 Carbon County Industrial Development Auth, Rev Reg Resource Recovery Panther Creek Parners Proj 6.700 05-01-12 BBB 4,960 5,131,170 Pennsylvania State Turnpike Commission, Rev Ref Bond Ser 2005A (D) 5.250 07-15-30 AAA 5,000 5,387,350 Philadelphia Industrial Development Auth, Rev Commercial Dev Marriot Hotel (G) 7.750 12-01-17 BB 3,250 3,252,470 Puerto Rico 9.62% Puerto Rico, Commonwealth of, Rev Inverse Floater (D)(M)(P) 7.720 07-01-11 AA 14,000 15,851,920 Pub Impt Ser A (D)(I)(P) 5.000 07-01-18 Aaa 12,655 13,429,233 Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (D)(M)(P) 7.470 07-01-11 AAA 6,500 7,814,040 Rev Ref Pars & Inflos (Gtd) (D) 6.000 07-01-11 AAA 200 220,216 Puerto Rico Electric Power Auth, Rev Ref Bond Ser 2007V (D) 5.250 07-01-26 AA 5,000 5,329,300 Rhode Island 0.23% Tiverton, Town of, Rev Spec Oblig Tax Mount Hope Bay Village Ser 2002A (G) 6.875 05-01-22 BBB 1,000 1,034,980 South Dakota 2.22% South Dakota Educational Enhancement Funding Corp, Rev Tobacco Settlement Asset Backed Bond Ser 2002B 6.500 06-01-32 BBB 10,000 9,826,600 Tennessee 1.03% Tennessee Energy Acquisition Corp. Gas Rev., Ser. A 5.250 09-01-26 AA 5,000 4,580,250 Texas 3.20% Bexar County Health Facilities Development Corp, Rev Ref Army Retirement Residence Proj (G) 6.300 07-01-32 AA 1,000 1,139,030 Brazos River Authority, Ref AMT TXU Elec Ser. A 8.250 10-01-30 CCC 2,000 2,004,960 Utilities Co Ser 1999A 7.700 04-01-33 CCC 1,500 1,389,900 Dallas/Fort Worth Texas International Airport, Rev Ref JT Subser A1-RMK (D) 6.100 11-01-24 AA 1,600 1,605,008 Harris, County of, GO Ltd Cap Apprec Ser 2002 (D) Zero 08-15-19 AAA 3,000 1,819,200 See notes to financial statements Annual report | Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Texas (continued) Houston Independent School District, Rev Cap Apprec Cesar E Chavez Ser 1998A (D) Zero 09-15-16 AA $900 $639,558 North Texas Thruway Auth, Rev Ref Sys First Tier Ser A 6.000% 01-01-25 A 3,000 3,139,380 Tarrant County Cultural Education Facilities, Rev Ref Texas Health Resources Ser 2007A 5.000 02-15-26 AA 2,500 2,420,725 Utah 0.43% Mountain Regional Water Special Service District, Rev Spec Assessment Spec Imp Dist No. 2002-1 (G) 7.000 12-01-18 BBB+ 860 861,058 Salt Lake City Hospital, Rev Ref IHC Hosp Inc Ser 1998A 8.125 05-15-15 AAA 890 1,029,463 Washington 1.59% Washington Tobacco Settlement Auth, Rev Asset Backed Bond 6.500 06-01-26 BBB 4,045 4,034,766 Washington, State of, GO Unltd Ser 1990A 6.750 02-01-15 AA+ 1,000 1,143,970 Washington Public Power Supply System, Rev Ref Nuclear Proj No. 1 Ser 1989B 7.125 07-01-16 AA 1,500 1,861,725 West Virginia 0.74% West Virginia State Hospital Finance Auth, Rev Preref Charleston Area Med Ctr 6.750 09-01-22 A2 2,400 2,632,872 Rev Unref Charleston Area Med Ctr 6.750 09-01-22 A2 600 658,218 Par value State, issuer, description Value Short-term investments 0.03% (Cost $122,000) Joint Repurchase Agreement 0.03% Joint Repurchase Agreement with Barclays PLC dated 8-29-08 at 2.02% to be repurchased at $122,027 on 9-2-08, collateralized by $106,684 U.S. Treasury Inflation Indexed Note, 2.50%, due 7-15-16 (valued at $124,440, including interest). $122 122,000 Total investments (Cost $424,375,351)  101.51% Other assets and liabilities, net (1.51%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements 20 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (D) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investments Ambac Financial Group, Inc. 3.88 Assured Guaranty Ltd. 0.93 Financial Guaranty Insurance Company 9.63 Financial Security Assurance, Inc. 7.90 Municipal Bond Insurance Association 18.65 (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Security is part of an inverse floater trust. (M) Inverse floater bond purchased on secondary market. (P) Variable rate obligation.The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.Rule 144A securities amounted to $7,266,080 or 1.64%of the net assets of the Fund as of August 31, 2008. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of August 31, 2008.  At August 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $422,487,809. Net unrealized appreciation aggregated $27,295,593, of which $32,662,606 related to appreciated investment securities and $5,367,013 related to depreciated investment securities. See notes to financial statements Annual report | Tax-Free Bond Fund 21 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 8-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $424,375,351) $449,783,402 Receivable for shares sold 228,774 Interest receivable 5,325,887 Receivable from affiliates 44,015 Other assets 32,783 Total assets Liabilities Due to custodian 460,577 Interest expense and fees payable on inverse floaters 65,913 Payable for floating rate notes issued (Note 2) 9,740,000 Inverse floater bond swap at value 356,280 Payable for investments purchased 992,180 Payable for shares repurchased 164,149 Payable to affiliates Management fees 198,838 Distribution and service fees 109,603 Other 107,467 Other payables and accrued expenses 145,710 Total liabilities Net assets Capital paid-in 434,329,011 Accumulated net realized loss on investments (17,831,659) Net unrealized appreciation of investments 25,349,214 Accumulated net investment income 1,227,578 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($416,736,263 ÷ 42,417,691 shares) $9.82 Class B ($12,850,726 ÷ 1,308,029 shares) 1 $9.82 Class C ($13,487,155 ÷ 1,372,800 shares) 1 $9.82 Maximum offering price per share Class A ($9.82 ÷ 95.5%) 2 $10.28 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced See notes to financial statements 22 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 8-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $25,096,583 Total investment income Expenses Investment management fees (Note 4) 2,455,139 Distribution and service fees (Note 4) 1,293,936 Transfer agent fees (Note 4) 367,638 Accounting and legal services fees (Note 4) 51,330 Interest expense and fees on inverse floaters 253,662 Custodian fees 101,300 Professional fees 54,333 Blue sky fees 51,332 Printing fees 34,770 Trustees fees 20,722 Miscellaneous 16,567 Total expenses Less expense reductions (Note 4) (7,468) Net expenses Net investment income Realized and unrealized loss Net realized loss on investments (1,960,315) Change in net unrealized appreciation (depreciation) of investments (4,001,767) Net realized and unrealized loss Increase in net assets from operations See notes to financial statements Annual report | Tax-Free Bond Fund 23 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 8-31-07 8-31-08 Increase (decrease) in net assets From operations Net investment income $21,012,388 $20,403,322 Net realized loss (660,264) (1,960,315) Change in net unrealized appreciation (depreciation) (13,017,511) (4,001,767) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (19,973,612) (19,028,985) Class B (689,098) (534,537) Class C (255,262) (336,964) From Fund share transactions (Note 5) Total decrease Net assets Beginning of year 486,612,561 457,639,737 End of year 1 1 Includes accumulated net investment income of $1,109,271 and $1,227,578, respectively. See notes to financial statements 24 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-04 1 8-31-05 1 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.49 0.48 0.47 0.45 0.45 Net realized and unrealized gain (loss) on investments 0.26 0.19 (0.18) (0.29) (0.13) Total from investment operations Less distributions From net investment income (0.49) (0.48) (0.46) (0.45) (0.45) Net asset value, end of year Total return (%) 3 4 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $492 $487 $459 $434 $417 Ratios (as a percentage of average net assets): Expenses excluding interest and fees 0.97 0.99 0.96 0.95 0.96 Interest and fees 5    0.08 0.06 Expenses net of all fee waivers 0.96 0.99 0.96 1.03 1.02 Expenses net of all fee waivers and credits 0.96 0.99 0.96 1.03 1.02 Net investment income 4.87 4.71 4.54 4.45 4.53 Portfolio turnover (%) 49 32 54 40 36 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements Annual report | Tax-Free Bond Fund 25 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-04 1 8-31-05 1 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.42 0.41 0.39 0.38 0.38 Net realized and unrealized gain (loss) on investments 0.26 0.18 (0.18) (0.30) (0.14) Total from investment operations Less distributions From net investment income (0.42) (0.40) (0.38) (0.37) (0.37) Net asset value, end of year Total return (%) 3 4 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $39 $32 $21 $16 $13 Ratios (as a percentage of average net assets): Expenses excluding interest and fees 1.73 1.74 1.71 1.70 1.71 Interest and fees 5    0.08 0.06 Expenses net of all fee waivers 1.72 1.74 1.71 1.78 1.77 Expenses net of all fee waivers and credits 1.72 1.74 1.71 1.78 1.77 Net investment income 4.11 3.96 3.79 3.69 3.77 Portfolio turnover (%) 49 32 54 40 36 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements 26 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-04 1 8-31-05 1 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.42 0.41 0.39 0.37 0.38 Net realized and unrealized gain (loss) on investments 0.26 0.18 (0.18) (0.29) (0.14) Total from investment operations Less distributions From net investment income (0.42) (0.40) (0.38) (0.37) (0.37) Net asset value, end of year Total return (%) 3 4 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $8 $7 $7 $7 $13 Ratios (as a percentage of average net assets): Expenses excluding interest and fees 1.72 1.74 1.71 1.70 1.71 Interest and fees 5    0.08 0.06 Expenses net of all fee waivers 1.71 1.74 1.71 1.78 1.77 Expenses net of all fee waivers and credits 1.71 1.74 1.71 1.78 1.77 Net investment income 4.11 3.96 3.79 3.70 3.78 Portfolio turnover (%) 49 32 54 40 36 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements Annual report | Tax-Free Bond Fund 27 Notes to financial statements Note 1 Organization John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to provide as high a level of interest income exempt from federal income taxes as is consistent with preservation of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
